DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Jan (US 2014/0306302).
Regarding claim 1, Jan discloses, in FIG. 3 and in related text, a method for fabricating a semiconductor device, comprising: 
(a) forming a first pinned layer (22a) on a substrate (20); 
(b) forming a first spacer (23a) on the first pinned layer; and 
repeating steps (a) and (b) (forming 22b, 23b, 22c, and so on) (see Jan, [0027]-[0031])
Regarding claim 2, Jan discloses forming a second pinned layer (22b) on the first spacer (23a); forming a second spacer (23b) on the second pinned layer; forming a third pinned layer (22c) on the second spacer; forming a third spacer (23c) on the third pinned layer; forming a reference layer (22d) on the third spacer; forming a barrier layer (25) on the reference layer; and forming a free layer (26) on the barrier layer (see Jan, FIG. 3, [0030]-[0033]).
Regarding claim 3, Jan discloses wherein the first pinned layer is selected from the group consisting of cobalt and platinum (see Jan, [0028]).
Regarding claim 4, Jan discloses wherein the first pinned layer is selected from the group consisting of cobalt and palladium (see Jan, [0028]).
Regarding claim 5, Jan discloses wherein the first pinned layer is selected from the group consisting of cobalt and iridium (see Jan, [0028]).
Regarding claim 6, Jan discloses wherein the first pinned layer is selected from the group consisting of cobalt and nickel (see Jan, [0028]).
Regarding claim 7, Jan discloses wherein the first spacer is selected from the group consisting of ruthenium, iridium, and rhodium (see Jan, [0028]).
Claims 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Jan (US 2014/0306302).
Regarding claim 8, Jan discloses, in FIG. 3 and in related text, a semiconductor device, comprising: 
a synthetic antiferromagnetic (SAF) layer (30) on a substrate (20), wherein the SAF layer comprises: 
a first pinned layer (22a); 
a first spacer (23a) on the first pinned layer; 
a second pinned layer (22b); 
a second spacer (23b) on the second pinned layer; and 
a reference layer (22d) on the second spacer (see Jan, [0027]-[0030]).
Regarding claim 9, Jan discloses a third pinned layer (22c) on the second spacer (23b); and a third spacer (23c) on the third pinned layer (see Jan, FIG. 3, [0028]-[0030]).
Regarding claim 10, Jan discloses a barrier layer (25) on the SAF layer (30); and a free layer (26) on the barrier layer (see Jan, FIG. 3, [0032]-[0033]).
Regarding claim 11, Jan discloses wherein the first pinned layer is selected from the group consisting of cobalt and platinum (see Jan, [0028]).
Regarding claim 12, Jan discloses wherein the first pinned layer is selected from the group consisting of cobalt and palladium (see Jan, [0028]).
Regarding claim 13, Jan discloses wherein the first pinned layer is selected from the group consisting of cobalt and iridium (see Jan, [0028]).
Regarding claim 14, Jan discloses wherein the first pinned layer is selected from the group consisting of cobalt and nickel (see Jan, [0028]).
Regarding claim 15, Jan discloses wherein the first spacer is selected from the group consisting of ruthenium, iridium, and rhodium (see Jan, [0028]).
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun (US 2021/0384415).
Regarding claim 1, Sun discloses, in FIG. 3B and in related text, a method for fabricating a semiconductor device, comprising: 
(a) forming a first pinned layer (114a) on a substrate; 
(b) forming a first spacer (116a) on the first pinned layer; and 
repeating steps (a) and (b) (forming 114b, 116b, 114c, 116c, and so on) (see Sun, [0035], [0052]-[0053], [0074]).
Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun (US 2021/0384415).
Regarding claim 8, Sun discloses, in FIGS. 3A-3B and in related text, a semiconductor device, comprising: 
a synthetic antiferromagnetic (SAF) layer (120) on a substrate, wherein the SAF layer comprises: 
a first pinned layer (114a); 
a first spacer (116a) on the first pinned layer; 
a second pinned layer (114b); 
a second spacer (116b) on the second pinned layer; and 
a reference layer (124) on the second spacer (see Sun, [0035], [0052]-[0053], [0074]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kinney (US 2013/0334631) discloses a synthetic antiferromagnetic region with alternating pinned layers and coupling layers (see Kinney, FIG. 5, [0053]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811